Citation Nr: 1229161	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-43 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with a reserve unit from March 1961 to December 1969.  The records do not show that he served on active duty for other than training purposes.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Appellant's claims file.


FINDINGS OF FACT

1.  The appellant was noted to have a grade 2 precordial functional systolic cardiac murmur in November 1961.  

2.  Chronic symptoms of a heart disorder were not manifested on reserve examinations in January 1965 and February 1966.  

3.  The appellant did not continuously manifest chronic symptoms of a heart disorder until approximately 1990.  

4.  The appellant's current heart disease is not shown to be related to the functional systolic murmur noted while he was on ACDUTRA in November 1961 or to have been caused by any in-service event.  



CONCLUSION OF LAW

Service connection for a chronic heart disorder is not warranted.  §§ 38 U.S.C.A. 101(21), (24); 1110, 1131 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.6; 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the appellant's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The appellant has also been afforded VA medical examinations in connection with his claim, most recently in January 2009.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate. The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

In August 2011, the appellant was afforded the opportunity to testify before an Acting Veterans Law Judge.  During the hearing, the Veterans Law Judge clarified the issue and asked about the possibility of forgotten records - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Service Connection for Heart Disease

The appellant contends that service connection should be established for chronic heart disease.  It is pointed out that the STRs show that the appellant was found to have a heart murmur in November 1961, which is believed to mark the onset of the heart disease, leading to subsequent myocardial infarctions.  

The Board has reviewed the evidence of record and finds that the appellant was noted to have a grade 2 precordial functional systolic cardiac murmur in November 1961, but not thereafter.  The STRs show that the appellant did not manifest a chronic cardiac abnormality during a period of ACDUTRA or INACDUTRA.  The appellant underwent reserve examinations in January 1965 and February 1966.  On those examinations, clinical evaluation of the heart was normal.  Blood pressure readings were 118/68 in January 1965 and 106/70 in February 1966.  

The Board finds that the appellant did not continuously manifest symptoms of a heart disorder until approximately 1990.  Private treatment records show that the appellant was treated for unstable angina in February 1998, but in a statement received by VA in August 2011 the appellant's private physician indicated that the appellant had suffered a myocardial infarction in 1990, with subsequent coronary artery bypass surgery.  In testimony before the undersigned at the Board hearing in August 2011, the appellant stated that he first sought treatment for a heart problem at about age 45.  As it is noted that he was born in 1944, this dates the onset of his heart disease to approximately 1989 or 1990, which corresponds with the medical history give by the private physician.  

The Board finds that the appellant's current heart disease is not shown to be related to the functional systolic murmur noted while he was on ACDUTRA in November 1961, or to have been caused by any in-service event.  The appellant's main contention is essentially that the heart murmur noted while he was on ACDUTRA in November 1961 marked the onset of the heart disease that became manifest in approximately 1990.  In support of this contention two statements have been received from one of his private physicians.  In the first, dated in May 2009, the physician related that the appellant suffered from cardiomyopathy and mitral valve regurgitation and had a history of heart murmur "which is secondary to current mitral valve regurgitation."  In the second statement, received in August 2011, the physician stated that the Appellant had developed a heart attack in 1990 and later had bypass surgery.  The Appellant had reported that he had a heart murmur during service and had both mitral and tricuspid valve regurgitation at the present time, which was most likely made worse by a heart attack.  He went on to state that, as he had seen the appellant after his bypass surgery, he did not know if the appellant's heart murmur was secondary to mitral or tricuspid valve disease.  

The appellant was examined by VA in January 2009.  The examiner noted that the appellant had been found to have a functional systolic murmur in November 1961, during reserve active duty for training and had had two myocardial infarctions in 2002 and 2005.  He subsequently had severe ischemic cardiomyopathy with a severely decreased left ventricular function.  The appellant had an automatic implantable cardiac defibrillator placed in 2003.  The examiner stated that the Appellant's current heart condition was not caused by the heart murmur found during training in 1961.  The appellant's murmur was not thought to be caused by any pathologic process.  Furthermore, the finding of a murmur was unrelated to any occlusion of the coronary arteries.  There was no relationship between a heart murmur and coronary artery disease.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the opinion rendered by the VA physician in January 2009 is of more probative weight than that of the appellant's private physician.  In this regard, it is noted that the private physician initially stated that the heart murmur was secondary to the appellant's heart valve disorder, but then stated that he did not actually know if the appellant's heart murmur was secondary to mitral or tricuspid valve disease.  The Board finds this statement is not actually an opinion, but rather that it is speculation at best.  As such it is of little evidentiary value and amounts to what in essence is "nonevidence" of an etiological relationship between service and the development of heart disease.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  By contrast, the VA examiner opined that the appellant's underlying heart disease was the result of coronary artery disease, which had no relationship with a heart murmur.  

The appellant has himself alleged that his current heart disorder is the result of an in-service heart murmur.  As a layperson, however, the appellant is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, cardiovascular disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  

For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a chronic heart disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a chronic heart disorder is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


